Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        DETAILED ACTION
Claims 1-11 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 07, 2020, December 15, 2020  and September 05, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites
“determining……….a first time domain resource length, second time domain resource length and a third time domain resource length” renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter because “length” is unclear. wherein a third time domain resource is a next time domain resource that is adjacent to the first time domain resource and that is used to transmit the downlink data”
as to the limitation “decreasing, by the base station, the second time domain resource length if the first time domain resource length is greater than or equal to a preset threshold” is unclear. Given the current claim construction, one of ordinary skill in the art would be unable to determine ‘decreasing, by the base station, the second time domain resource length if the first time domain resource length is greater than or equal to a preset threshold’ is intended to convey. Since the time domain resource length[s] and preset threshold is not clear. Here it is unclear what is preset threshold (is it combination of different times or different length). Examiner recommend to disclose the reasoning and comparison of different time domains with a threshold.
 as to the limitation “and if a third time domain resource length is greater than or equal to a decreased second time domain resource length: determining, by the base station, the first time domain resource length as a first target time domain resource length and determining, by the base station, the decreased second time domain resource length as a second target time domain resource length, wherein a third time domain resource is a next time domain resource that is adjacent to the first time domain resource and that is used to transmit the downlink data” 
wherein the claims requires an action ‘determining”, claim needs to recite determining is performing based on “certain calculation or criteria or reasoning”. Limitation “determining, by the base station, the first time domain resource length as a first target time domain resource length and determining, by the base station, the decreased second time domain resource length as a second target time domain resource length, wherein a third time domain resource is a next time domain resource that is adjacent to the first time domain resource and that is used to transmit the downlink data” only recite results rather than clarifying the mechanism of first target time domain resource length or the need of labeling the decreased second time domain resource length as a second target time domain resource length. Further the limitation “wherein a third time domain resource is a next time domain resource that is adjacent to the first time domain resource and that is used to transmit the downlink data” is not clear.

Similar limitations are recited in claims 2-11 (independent claims 6 and11). Examiner recommend to review the limitations to avoid any indefiniteness issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2019/0281601 A1) in view of Lee et al. (US 2013/0194931 A1). 
Regarding claim 1, Seo discloses a downlink transmission resource allocation method, comprising:  determining, by a base station, a first time domain resource length and a second time domain resource length (Fig. 4 discloses the mechanism of a radio frame used in an LTE system, Each slot includes a plurality of OFDM symbols in the time domain and includes a plurality of resource blocks (RBs) in the frequency domain. In the LTE system, one RB includes 12 subcarriers×7 (or 6) OFDM symbols. A transmission time interval (TTI), which is a unit time for data transmission, may be determined in units of one or more subframes)
wherein a first time domain resource is used by a terminal to switch from a first state to a second state, the first state is a state in which the terminal receives scheduling information (Paragraphs 0044-0050), the second state is a state in which the terminal receives downlink data, and a second time domain resource is used by the terminal to receive the downlink data (Fig. 4-5, paragraph 0044-0048 disclose the PCFICH, physical control format indicator channel, informs a UE of the number of OFDM symbols used for the PDCCH in every subframe. The PCFICH is located in the first OFDM symbol and is configured with priority over the PHICH and the PDCCH. The PCFICH is composed of 4 resource element groups (REGs) and each of the REGs is distributed over the control region based on a cell ID. The PDCCH is allocated to the first n OFDM symbols of a subframe. In this case, n is an integer equal to or greater than 1, indicated by the PCFICH. The PDCCH is composed of one or more control channel elements (CCEs). The PDCCH informs each UE or UE group of information associated with resource allocation of transmission channels, that is, a paging channel (PCH) and a downlink shared channel (DL-SCH), UL scheduling grant, HARQ information, etc. The PCH and the DL-SCH are transmitted through a PDSCH. Therefore, the eNB and the UE transmit and receive data through the PDSCH except for particular control information or service data); 
decreasing, by the base station, the second time domain resource length if the first time domain resource length is greater than or equal to a preset threshold (Paragraphs 0068-0070 discloses if a cell having a high priority on a specific resource set has a TTI length longer than that of a cell having a low priority thereon, the cell having the low priority detects whether a transmission of high interference actually occurs in a corresponding TTI from a prescribed interval of a front part of each TTI to be possibly used by the cell having the high priority. Thereafter, only if determining that an interference situation is not high or that a transmission scheme (e.g., a scheme of using a ;
 and if a third time domain resource length is greater than or equal to a decreased second time domain resource length: determining, by the base station, the first time domain resource length as a first target time domain resource length (Paragraphs 0071-0074 discloses FIG. 9, for the resource set 1, the cell B determines whether a transmission of the cell A exists in one (e.g., TTI 0-0, TTI 1-0, and TTI 2-0) of every 4 TTIs. Only if determining that the transmission of the cell A does not exist, the cell B uses the 3 remaining TTIs. Unlike FIG. 9, the 3 remaining TTIs may be configured as a single TTI. Namely, a single TTI of the cell A in the resource set 1 is configured with a TTI for the sensing of the cell B and a TTI for communication of the cell B, and the TTI for the communication may be defined as a single unit into which TTI 0-1, TTI 0-2 and TTI 0-3).
Seo does not disclose the mechanism of determining, by the base station, the decreased second time domain resource length as a second target time domain resource length, wherein a third time domain resource is a next time domain resource that is adjacent to the first time domain resource and that is used to transmit the downlink data. 
In an analogous art, Lee discloses determining, by the base station, the decreased second time domain resource length as a second target time domain resource length, wherein a third time domain resource is a next time domain resource that is adjacent to the first time domain resource and that is used to transmit the downlink data (Paragraphs 0138, 0299, 0306-0310, 0371-0372 disclose the certain DM-RS REs whose placement may be moved may include: one or more (e.g., which may include all) DM-RS REs that may otherwise collide with PRS REs, one or more (e.g., which may include all) DM-RS REs that have the same carrier frequency as DM-RS REs that may 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lee to the system of Seo to provide a UE or WTRU may receive a configuration for monitoring an ePDCCH resource. Based on such a configuration, the UE or WTRU may be configured to monitor the ePDCCH resource on a particular subframe and the ePDCCH or PDSCH may also be monitored or received by identifying a demodulation reference timing implicitly based on a location of one or more ePDCCH resources where the WTRU may receive DCI (Abstract, Lee).

Regarding claim 6 and 11, claims 6 and 11 comprise of substantially similar limitations as claimed above in claim 1, claimed as a base station, comprising: at least one processor; a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform the steps recited above in claim 1. 
Seo discloses in Fig. 11, a communication device 1100, a processor 1110 and a memory 1120, RF module for transmitting and receiving functions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180352582 A1 Yunjung et al. discloses handling overlap of multiple channels in a wireless communication system is provided. A user equipment (UE), which operates in half-duplex frequency division duplex (FDD), determines that a periodic uplink (UL) transmission collides with a physical downlink shared channel (PDSCH) reception in a subframe, and performs either the periodic UL transmission or the PDSCH reception in the subframe. When the periodic UL transmission corresponds to a semi-persistent scheduled (SPS) physical uplink shared channel (PUSCH), the PDSCH reception is performed.
US 20170231006 A1 Zhanping et al. discloses transmitting signals in a Licensed- Assisted Access (LAA) serving cell is described. The UE includes a processor and memory in electronic communication with the processor. Instructions stored in the memory are executable to receive an uplink (UL) grant from a downlink control information. The instructions are also executable to determine a UL contention access region based on the UL grant. The instructions are further executable to determine clear channel assessment (CCA) timeslots in the UL contention access region. The instructions are additionally executable to perform UL contention access in the UL contention access region with a backoff process.
US 20170208615 A1 to Zhang; Xu-Jing et al. discloses transmitting an uplink grant message and a base station are provided. The method includes the following steps. Calculate a downlink speed currently used by a user equipment. Obtain a service type currently used by the user equipment. 
US 20160128095 A1 to Damnjanovic; Jelena et al. discloses enabling and utilizing variable length transmission time intervals (TTI) are described. Latency for communications between base stations and user equipment (UEs) may be reduced by flexibly and dynamically adapting to data traffic needs. TTI for a given UE may be dynamically adjusted according to UE or system requirements and the configuration of uplink and downlink TTI. A base station may utilize dynamic grants to schedule resources within a system. A UE may receive a grant in a first portion of a variable TTI. The UE may determine a duration of the variable TT| based on the grant, and the UE may communicate accordingly. The UE may receive a subsequent grant in the variable TT, either in the first portion or another portion--and may respond or alter its operation accordingly.
US 20140056198 A1 to QUAN; Wei et al. discloses state switching method, an inactivity timer starting method, and a user equipment. The state switching method includes: sending, by a user equipment, a scheduling request to a network side, and receiving a newly transmitted data uplink grant that is delivered by the network side according to the scheduling request; setting the user equipment to an inactive state after the user equipment sending data according to the uplink grant; and switching the user equipment to an active state after a set period arrives and/or after it is determined that the data is sent successfully.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413